Citation Nr: 1437887	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness and pain of the upper and lower extremities, also claimed as peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for service connection for ischemic heart disease, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, coronary artery disease, and Agent Orange exposure.


REPRESENTATION

Veteran represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972.    

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2009 and May 2010 rating decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

The issues have been recharacterized to comport with the evidence of record.

In November 2013, the Board remanded the case for further development, which has been completed with regard to the claims decided in this appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have ischemic heart disease.

2.  The Veteran reported the onset of, and was diagnosed with, carpal tunnel syndrome and axonal polyneuropathy of the lower extremities, disabilities manifested by pain and numbness of the upper and lower extremities, many years after service.

3.  A probative medical opinion states that neither the Veteran's bilateral carpal tunnel syndrome nor axonal polyneuropathy is related to or aggravated by his service-connected diabetes mellitus.

4.  Carpal tunnel syndrome and axonal polyneuropathy are not among the list of disabilities for which service connection may be granted based solely on presumed herbicide-exposure during service, and there is no probative evidence suggesting a relationship between the these neurological disabilities and his presumed in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.303, 3.309 (2013).

2.  The criteria for service connection for a disability manifested by pain and numbness of the upper and lower extremities have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of January and March 2010 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in a January 2014 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in June 2009.  

Pursuant to the Board's remand directives, VA examinations were conducted and related opinions were obtained in January 2014; the record does not reflect that the examinations and medical opinions relevant to the claims decided are inadequate for rating purposes.  The examination reports reflect that the VA examiner who performed the examinations reviewed the Veteran's claim file and conducted relevant diagnostic testing.  The opinions are unequivocally stated, consistent with the record, and are supported by adequate rationales.  

A medical opinion exploring whether the Veteran's upper and lower extremity disabilities are related to his presumed in-service herbicide exposure was not obtained, as there is no probative evidence suggesting such a correlation.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  







Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

As established by the Board in November 2013, the Veteran had service in the Republic of Vietnam in October 1971.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease and early-onset peripheral neuropathy, shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Carpal tunnel syndrome and forms of neuropathy other than early-onset peripheral neuropathy are not among the list of enumerated diseases for which service connection may be granted based solely on presumed herbicide exposure during service.   Rather, all chronic peripheral nervous system disorders other than early-onset peripheral neuropathy are specifically excluded as diseases presumed to have resulted from exposure to herbicides.  See 77 Fed. Reg. 47924 (Aug. 10, 2012).

Ischemic Heart Disease

The Veteran asserts that he currently has ischemic heart disease and is therefore entitled to presumptive service connection for this disease based on his presumed in-service exposure to Agent Orange during his service in the Republic of Vietnam.  

However, as the Veteran is a lay person who does not have the requisite medical training required to diagnosis ischemic heart disease, the Veteran's assertions that he has ischemic heart disease are of no probative value; medical evidence is required.  

Accordingly, the Board remanded the claim in order to obtain a medical opinion clarifying whether the Veteran does indeed have ischemic heart disease, as the medical evidence of record contained conflicting findings.  

At the time the Board remanded the claim, the Veteran's recent VA treatment records reflected diagnoses of coronary artery disease (a form of ischemic heart disease), but the VA examiner who performed a cardiac examination of the Veteran in December 2011 concluded that the Veteran did not have ischemic heart disease, as an echocardiogram performed in conjunction with the examination did not indicate the presence of ischemic heart disease.

Pursuant to the Board's remand directives, the Veteran underwent a VA examination in January 2014.  After conducting a physical examination of the Veteran, performing diagnostic testing, and reviewing the Veteran's claim file, the examiner concluded that the medical evidence did not support a diagnosis of ischemic heart disease.  Specifically, the examiner noted that a cardiac stress test performed in April 2013, and an echocardiogram performed in May 2013, both failed to reveal any findings consistent with ischemic heart disease.

As the examiner's medical opinion that the Veteran does not have ischemic heart disease is unequivocally stated, consistent with the evidence of record, and supported by a sufficient rationale, the opinion is highly probative evidence against the claim.  

Absent evidence of a current diagnosis of a claimed disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for ischemic heart disease is not warranted.

Disabilities of the Upper and Lower Extremities

The Veteran asserts that he developed a disability manifested by pain and numbness of his upper and lower extremities as a result of his presumed exposure to Agent Orange during his service in Vietnam.

During service, the Veteran did not seek treatment for and does not report experiencing pain and numbness affecting his upper or lower extremities.  No such related abnormalities were noted on the separation medical examination performed in May 1972.

The Veteran's VA treatment records dating from 1985 are of record, and the first record reflecting the Veteran's complaint of pain and numbness affecting his upper extremities is noted in December 1993, at which time the Veteran's complaints were assessed as having no clear etiology.  
In March 1995, the Veteran again reported experiencing intermittent numbness affecting his hands and arms, as well as intermittent pain affecting his lower legs.  He reported the onset of these symptoms to have been three to four months prior to the time of treatment.  The Veteran's symptoms were assessed as chronic, recurrent, polyarthralgias.  

In statements received in May and September 1997, the Veteran reported experiencing ongoing pain and numbness in his joints, to include his hands and legs.

The Veteran sought service connection for a disabilities manifested by upper and lower extremity pain and numbness in June 2009, and he was afforded a related VA neurological examination in February 2011.  The Veteran underwent nerve conduction studies in conjunction with this examination, at which time the Veteran reported a history of bilateral carpal tunnel syndrome detected by electro-diagnostic studies performed many years ago.  The nerve conduction studies performed in conjunction with the examination revealed findings consistent with bilateral carpal tunnel syndrome and axonal polyneuropathy.

As a September 2013 VA problem list included diagnoses of diabetes mellitus with neurological manifestations and polyneuropathy associated with diabetes mellitus, and as the Board granted service connection for diabetes mellitus in November 2013, the Board remanded the claim for a new VA examination to determine whether the Veteran currently had diabetes-related neuropathy.  

The VA neurological examination was performed in January 2014, and the examiner concluded that the neurological disabilities affecting the Veteran's upper extremities are bilateral carpal tunnel syndrome and bilateral lower extremity neuropathy, which are neither related to nor aggravated by his service-connected diabetes mellitus.  

In support of the opinion that the neurological disabilities were not directly related to service, the examiner noted that the symptoms of these disabilities manifested many years after service.

In support of the opinion that the neurological disabilities were not caused by diabetes mellitus, the examiner noted that the Veteran's carpal tunnel syndrome diagnosis and neuropathy symptoms predated his diabetes mellitus diagnosis by many years.  

This rationale is consistent with the evidence of record, which reflects the Veteran's treatment of upper extremity symptoms as early as 1993; his treatment for lower extremity symptoms as early as 1995; his report in 2011 that he had been diagnosed with carpal tunnel syndrome "many years ago;" and a May 2012 VA medical opinion that the Veteran met the diagnostic criteria for diabetes mellitus in 2006.

In support of the opinion that the neurological disabilities were not aggravated by diabetes mellitus, the examiner noted that the Veteran's carpal tunnel syndrome is currently subclinical (nearly or completely asymptomatic) and that there was no evidence suggesting that the Veteran's lower extremity neuropathy, which only produced decreased vibratory sense on examination, had worsened beyond its natural progression.  In other words, the examiner found that the asymptomatic to mild nature of the Veteran's neurological disabilities failed to suggest a finding of aggravation.

With regard to the Veteran's assertion that his neurological disabilities are related to service or his service-connected diabetes mellitus, such medical opinions are complex medical matters requiring medical training and expertise.  

The Veteran is a lay person who does not have the requisite medical expertise to render such opinions.  His opinions are not probative and cannot serve to establish the etiology of his neurological disabilities.   

Concomitantly, the VA medical opinions rendered in January 2014 are provided by a medical professional.  The findings and conclusions are unequivocally stated, consistent with medical evidence of record, and supported by sufficient rationales.  They are highly probative evidence against direct and secondary service connection, to include aggravation. 

With regard to the Veteran's contention that his neurological disabilities affecting his upper and lower extremities are related to his presumed in-service herbicide exposure, the Veteran does not report, and the record does not suggest, that he has early-onset neuropathy, the only such neurological disability for which herbicide-related service connection is presumed.  

Rather, the Veteran's diagnosed neurological disabilities have been excluded as diseases for which service connection can be awarded based solely on evidence of presumed in-service herbicide exposure.  Further, the medical evidence of record does not suggest that the Veteran's neurological disabilities are related to herbicide exposure.

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for a disability manifested by pain and numbness of the upper and lower extremities is not warranted.


ORDER

Service connection for ischemic heart disease is denied.

Service connection for a disability manifested by numbness and pain of the upper and lower extremities is denied.


REMAND

With regard to the service connection claim for erectile dysfunction, the Veteran asserts that he incurred this disability as a direct result of service, and he cites his in-service venereal disease as a possible etiology.  As the Veteran is currently-diagnosed with erectile dysfunction, and as his service records reflect treatment for venereal disease in November 1971, a medical opinion exploring a direct theory of service connection must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, a medical opinion regarding whether the Veteran's erectile dysfunction has been aggravated by his service-connected diabetes mellitus must be obtained, as the VA examiner who rendered an opinion in January 2014 provided no supporting rationale.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA genitourinary examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct a relevant examination of the Veteran and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is related to his active service, to include his episode of gonorrhea in November 1971, or is caused by or aggravated by his service-connected diabetes mellitus.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


